             Case 1:16-cv-01243-SAB Document 115 Filed 10/30/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   PERVAIZ A. CHAUDHRY, M.D., and                       Case No. 1:16-cv-01243-SAB
     VALLEY CARDIAC SURGERY MEDICAL
12   GROUP,                                               SECOND AMENDED PRETRIAL ORDER

13                   Plaintiffs,                          ORDER OPENING DISCOVERY FOR
                                                          LIMITED PURPOSE OF OBTAINING
14           v.                                           DOCUMENTS RECORDS FROM
                                                          COMMUNITY REGIONAL MEDICAL
15   SONIA ANGELL, STEVEN LOPEZ, and                      CENTER
     SHIRLEY CAMPBELL,
16
                     Defendants.
17

18          On September 21, 2020, a video status hearing was held to address the trial of this matter.

19 Counsel Ty Kharazi and Thornton Davidson appeared for Plaintiffs Pervaiz A. Chaudhry and
20 Valley Cardiac Surgery Medical Group. Counsel Diana Esquivel appeared for Defendants Sonia

21 Angell, Steven Lopez, and Shirley Campbell.

22          I.      Waiver of Jury Trial

23          The parties have waived a jury trial and the trial of this matter shall be conducted by the

24 court. The trial is estimated to take five (5) days.

25          The parties shall file a waiver of trial by jury within five (5) days of the date of entry

26 of this order if they have not already done so.
27          II.     Further Discovery

28          The parties’ request to reopen discovery for the limited purpose of obtaining records from


                                                     1
             Case 1:16-cv-01243-SAB Document 115 Filed 10/30/20 Page 2 of 3


 1 Community Regional Medical Center shall be granted. The deadline to complete all discovery,

 2 including any motion to compel, is December 4, 2020.

 3          III.    Pre-Trial Filing Deadlines

 4          The parties shall file and serve their final witness list no later than January 15, 2021.

 5          The parties shall file and serve their final exhibit list and provide all pre-marked exhibits

 6 no later than January 8, 2021. Plaintiff shall mark its exhibits beginning with Pl 100, Pl 101, Pl

 7 102, etc. Defendant shall mark exhibits with Def 500, Def 501, Def 502, etc. .All documents

 8 shall be submitted in PDF format and saved by exhibit identifier (i.e.: Pl 100 shall be saved Pl

 9 100.pdf, etc.), except video and audio which shall be submitted in the formal as set forth in the

10 Eastern District of California website under “Attorney Info” then “Electronic Evidence

11 Submission/Presentation” and proceed to section entitled “Acceptable Audio and Video

12 Formats,” but that file shall be saved with exhibit identifier, as noted above (except that the file

13 extension will be in the video or audio format allowed for under Eastern District format [Pl

14 101.wmv, etc.).      All exhibits shall be electronic and the parties are relieved from the

15 obligation to provide binders to the court and opposing counsel. The parties shall contact

16 Courtroom Deputy Mamie Hernandez to obtain the link for the electronic evidence box.

17          The parties shall file and serve a list of all discovery responses that the party intends to

18 use at trial no later than January 15, 2021.

19          All deposition transcripts that the parties intend to use at trial shall be lodged in the

20 electronic evidence box no later than January 15, 2021.

21          All deposition testimony designation shall be filed and served no later than January 5,

22 2021. Any counter-designations to the same designation shall be filed and served no later than

23 January 15, 2021.

24          The parties may file trial briefs no later than January 15, 2021.

25          As this trial shall be conducted by the Court the parties the parties need not file jury

26 instructions, a verdict form, a joint statement of the case, or proposed voir dire questions.
27          IV.     Witness

28          Plaintiff Chaudhry and Mr. Youseff will be appearing by video at the trial of this matter.


                                                      2
             Case 1:16-cv-01243-SAB Document 115 Filed 10/30/20 Page 3 of 3


 1 Any witness that will appear by video shall be advised that although they are appearing remotely

 2 they are appearing at trial and shall conduct themselves accordingly. There shall be no person

 3 present during the testimony other than counsel if the person is represented nor is the witness to

 4 use notes to testify nor shall they have notes or aides to view or refresh their memory, unless and

 5 until the proper evidentiary foundation is laid to review and/or refresh such memory. The Court

 6 may require a visual review of the testifying area prior to and/or during the taking testimony.

 7          All other aspects of the December 4, 2019 pretrial order remain in effect.

 8
     IT IS SO ORDERED.
 9

10 Dated:     October 30, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
